                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MISSOURI

                                    CRIMINAL CASE COVER SHEET
 Division of Filing                             Place of Offense                   Matter to be Sealed
   Western                     St. Joseph                                           Secret Indictment
   Central                     Southern         Jackson                             Juvenile
                                                County and
   Southwestern
                                                elsewhere
Defendant Information
Defendant Name                 Nicholas A. Taylor (01)
Alias Name
Birthdate                      12/04/1982

Related Case Information
Superseding Indictment/Information      Yes          No if yes, original case number
New Defendant                           Yes          No
Prior Complaint Case Number, if any
Prior Target Letter Case Number, if any

U.S. Attorney Information
AUSA Emily Morgan

Interpreter Needed
  Yes        Language and/or dialect
  No

Location Status
Arrest Date
  Currently in Federal Custody
  Currently in State Custody                              Writ Required                 Yes   No
  Currently on Bond                                                                     Yes   No
                                                          Warrant Required

U.S.C. Citations
Total # of Counts    4
           Index Key/Code/Offense
  Set                                         Description of Offense Charged                  Count(s)
                   Level
                                            Conspiracy to Distribute a Controlled
   1    21:846=CD.F/6801/4                                                                         1
                                            Substance
   2    21:841B=CD.F/6801/4                 Distribution of a Controlled Substance                 2
                                            Possession of a Controlled Substance
   3    21:841A=CD.F/6801/4                                                                        3
                                            with Intent to Distribute
                                            Possession of a Firearm in Furtherance
   4    18:924C.F/7830/4                                                                           4
                                            of a Drug Trafficking Crime
   5    21:853.F/6911/4                     Forfeiture Allegation
                                            (May be continued on reverse)


Date   6/24/21                        Signature of AUSA              /s/ Emily Morgan
